Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION COPY Exhibit 10.3 ADMINISTRATION AGREEMENT among USAA AUTO OWNER TRUST 2008-3, as Issuer USAA FEDERAL SAVINGS BANK, as Administrator and THE BANK OF NEW YORK MELLON, as Indenture Trustee Dated as of July 23, 2008 TABLE OF CONTENTS Page 1. Duties of the Administrator 1 2. Records 3 3. Compensation; Payment of Fees and Expenses 3 4. Independence of the Administrator 3 5. No Joint Venture 3 6. Other Activities of the Administrator 3 7. Representations and Warranties of the Administrator 3 8. Administrator Replacement Events; Termination of the Administrator 4 9. Action upon Termination or Removal 6 Liens 6 Notices 6 Amendments 6 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 8 Headings 9 Counterparts 9 Severability of Provisions 9 Not Applicable to the Bank in Other Capacities 9 Benefits of the Administration Agreement 9 Assignment 9 Nonpetition Covenant 9 Limitation of Liability 10 i THIS ADMINISTRATION AGREEMENT (this  Agreement ) dated as of July 23, 2008, is between USAA AUTO OWNER TRUST 2008-3 , a Delaware statutory trust (the  Issuer ), USAA FEDERAL SAVINGS BANK , a federally chartered savings association, as administrator (the  Bank  or in its capacity as administrator, the  Administrator ), and THE BANK OF NEW YORK MELLON , a banking corporation organized under the laws of the State of New York, as indenture trustee (the  Indenture Trustee ). Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned such terms in Appendix A to the Sale and Servicing Agreement dated as of July 23, 2008 (the  Sale and Servicing Agreement ) by and among USAA Acceptance, LLC, as seller, the Issuer, the Bank, as servicer, and the Indenture Trustee. W I T N E S S E T H : WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and the Certificate pursuant to the Trust Agreement and has entered into certain agreements in connection therewith, including, (i) the Sale and Servicing Agreement, (ii) the Indenture, (iii) the Note Depository Agreement and (iv) the Trust Agreement (each of the agreements referred to in clauses (i) through (iv) are referred to herein collectively as the  Issuer Documents ); WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral to the Indenture Trustee pursuant to the Indenture; WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee are required to perform certain duties; WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator perform certain of the duties of the Issuer and the Owner Trustee (in its capacity as owner trustee under the Trust Agreement), and to provide such additional services consistent with this Agreement and the Issuer Documents as the Issuer may from time to time request; WHEREAS, the Administrator has the capacity to provide the services required hereby and is willing to perform such services for the Issuer and the Owner Trustee on the terms set forth herein; NOW, THEREFORE, in consideration of the mutual terms and covenants contained herein, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: 1.Duties of the Administrator . (a)Duties with Respect to the Issuer Documents . The Administrator shall perform all of its duties as Administrator under this Agreement and the Issuer Documents and the duties and obligations of the Issuer and the Owner Trustee (in its capacity as owner trustee under the Trust Agreement) under the Issuer Documents; provided , however , except as otherwise provided in the Issuer Documents, that the Administrator shall have no obligation to make any payment required to be made by the Issuer under any Issuer Document; provided, further, however , that the Administrator shall have no obligation, and the Owner Trustee shall be required to fully perform its duties, with respect to the obligations of the Owner Trustee under Sections 11.12 , , and of the Trust Agreement and to otherwise comply with the requirements of the Owner Trustee pursuant to or related to Regulation AB. In addition, the Administrator shall consult with the Issuer and the Owner Trustee regarding its duties and obligations under the Issuer Documents. The Administrator shall monitor the performance of the Issuer and the Owner Trustee and shall advise the Issuer and the Owner Trustee in writing when action is necessary to comply with the Issuers and the Owner Trustees duties and obligations under the Issuer Documents. The Administrator shall perform such calculations, and shall prepare for execution by the Issuer or the Owner Trustee or shall cause the preparation by other appropriate Persons of all such documents, reports, filings, instruments, certificates and opinions as it shall be the duty of the Issuer or the Owner Trustee (in its capacity as owner trustee under the Trust Agreement) to prepare, file or deliver pursuant to the Issuer Documents. In furtherance of the foregoing, the Administrator shall take all appropriate action that is the duty of the Issuer or the Owner Trustee (in its capacity as owner trustee under the Trust Agreement) to take pursuant to the Issuer Documents, and shall prepare and execute on behalf of the Issuer or the Owner Trustee all such documents, reports, filings, instruments, certificates and opinions as it shall be the duty of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to the Issuer Documents or otherwise by law. (b)No Action by Administrator . Notwithstanding anything to the contrary in this Agreement, the Administrator shall not be obligated to, and shall not, take any action that the Issuer directs the Administrator not to take nor which would result in a violation or breach of the Issuers covenants, agreements or obligations under any of the Issuer Documents. (c)Non-Ministerial Matters; Exceptions to Administrator Duties . (i)Notwithstanding anything to the contrary in this Agreement, with respect to matters that in the reasonable judgment of the Administrator are non-ministerial, the Administrator shall not take any action unless, within a reasonable time before the taking of such action, the Administrator shall have notified the Issuer of the proposed action and the Issuer shall not have withheld consent or provided an alternative direction. For the purpose of the preceding sentence, non-ministerial matters shall include, without limitation: (A)the initiation of any claim or lawsuit by the Issuer and the compromise of any action, claim or lawsuit brought by or against the Issuer; (B)the appointment of successor Note Registrars, successor Paying Agents, successor Indenture Trustees, successor Administrators or successor Servicers, or the consent to the assignment by the Note Registrar, the Paying Agent or the Indenture Trustee of its obligations under the Indenture; and (C)the removal of the Indenture Trustee. 2 (ii)Notwithstanding anything to the contrary in this Agreement, the Administrator shall not be obligated to, and shall not, (x) make any payments to the Noteholders under the Transaction Documents, (y) except as provided in the Transaction Documents, sell the Trust Estate or (z) take any other action that the Issuer directs the Administrator not to take on its behalf. 2.Records. The Administrator shall maintain appropriate books of account and records relating to services performed hereunder, which books of account and records shall be accessible for inspection upon reasonable written request by the Issuer, the Seller and the Indenture Trustee at any time during normal business hours. 3.Compensation; Payment of Fees and Expenses . As compensation for the performance of the Administrators obligations under this Agreement and as reimbursement for its expenses related thereto, the Administrator shall be entitled to receive $2,000 annually which shall be solely an obligation of the Seller. The Administrator shall pay all expenses incurred by it in connection with its activities hereunder. 4.Independence of the Administrator. For all purposes of this Agreement, the Administrator shall be an independent contractor and shall not be subject to the supervision of the Issuer with respect to the manner in which it accomplishes the performance of its obligations hereunder. Unless expressly authorized by the Issuer, the Administrator shall have no authority to act for or to represent the Issuer in any way (other than as permitted hereunder) and shall not otherwise be deemed an agent of the Issuer. 5.No Joint Venture . Nothing contained in this Agreement (i) shall constitute the Administrator and the Issuer as members of any partnership, joint venture, association, syndicate, unincorporated business or other separate entity, (ii) shall be construed to impose any liability as such on any of them or (iii) shall be deemed to confer on any of them any express, implied or apparent authority to incur any obligation or liability on behalf of the other. 6.Other Activities of the Administrator . Nothing herein shall prevent the Administrator or its Affiliates from engaging in other businesses or, in its sole discretion, from acting in a similar capacity as an Administrator for any other Person even though such Person may engage in business activities similar to those of the Issuer, the Owner Trustee or the Indenture Trustee. 7.Representations and Warranties of the Administrator . The Administrator represents and warrants to the Issuer and the Indenture Trustee as follows: (a)Existence and Power. The Administrator is a federally chartered savings association validly existing and in good standing under the laws of the United States and has, in all material respects, all power and authority to carry on its business as now conducted. The Administrator has obtained all necessary licenses and approvals in each jurisdiction where the failure to do so would materially and adversely affect the ability of the Administrator to perform its obligations under the Transaction Documents or affect the enforceability or collectibility of the Receivables or any other part of the Collateral. 3 (b)Authorization and No Contravention . The execution, delivery and performance by the Administrator of the Transaction Documents to which it is a party (i) have been duly authorized by all necessary action on the part of the Administrator and (ii) do not contravene or constitute a default under (A) any applicable law, rule or regulation, (B) its organizational documents or (C) any material agreement, contract, order or other instrument to which it is a party or its property is subject (other than violations which do not affect the legality, validity or enforceability of any of such agreements and which, individually or in the aggregate, would not materially and adversely affect the transactions contemplated by, or the Administrators ability to perform its obligations under, the Transaction Documents). (c)No Consent Required . No approval or authorization by, or filing with, any Governmental Authority is required in connection with the execution, delivery and performance by the Administrator of any Transaction Document other than (i) UCC filings, (ii) approvals and authorizations that have previously been obtained and filings that have previously been made and (iii) approvals, authorizations or filings which, if not obtained or made, would not have a material adverse effect on the enforceability or collectibility of the Receivables or any other part of the Collateral or would not materially and adversely affect the ability of the Administrator to perform its obligations under the Transaction Documents. (d)Binding Effect. Each Transaction Document to which the Administrator is a party constitutes the legal, valid and binding obligation of the Administrator enforceable against the Administrator in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, receivership, conservatorship or other similar laws affecting the enforcement of creditors rights generally and, if applicable, the rights of creditors of federally chartered savings associations from time to time in effect or by general principles of equity. 8.Administrator Replacement Events; Termination of the Administrator. (a)Subject to clauses (d) and (e) below, the Administrator may resign its duties hereunder by providing the Issuer with at least sixty (60) days prior written notice. (b)Subject to clauses (d) and (e) below, the Issuer may remove the Administrator without cause by providing the Administrator with at least sixty (60) days prior written notice provided , that, for so long as any Notes are Outstanding, the Rating Agency Condition shall have been satisfied in connection therewith. (c)The occurrence of any one of the following events (each, an  Administrator Replacement Event ) shall also entitle the Issuer, subject to Section 19 hereof, to terminate and replace the Administrator: (i)any failure by the Administrator to deliver or cause to be delivered any required payment to the Indenture Trustee for distribution to the Noteholders, which failure continues unremedied for five Business Days after discovery thereof 4 by a Responsible Officer of the Administrator or receipt by the Administrator of written notice thereof from the Indenture Trustee or Noteholders evidencing at least a majority of the Outstanding Note Balance, voting together as a single class; (ii)any failure by the Administrator to duly observe or perform in any material respect any other of its covenants or agreements in this Agreement, which failure materially and adversely affects the rights of the Issuer or the Noteholders, and which continues unremedied for 90 days after discovery thereof by a Responsible Officer of the Administrator or receipt by the Administrator of written notice thereof from the Indenture Trustee or Noteholders evidencing at least a majority of the Outstanding Note Balance, voting together as a single class; (iii)any representation or warranty of the Administrator made in any Transaction Document to which the Administrator is a party or by which it is bound or any certificate delivered pursuant to this Agreement proves to have been incorrect in any material respect when made, which failure materially and adversely affects the rights of the Issuer or the Noteholders, and which failure continues unremedied for 90 days after discovery thereof by a Responsible Officer of the Administrator or receipt by the Administrator of written notice thereof from the Indenture Trustee or Noteholders evidencing at least a majority of the Outstanding Note Balance, voting together as a single class (it being understood that any repurchase of a Receivable by the Bank pursuant to Section 3.3 of the Purchase Agreement, by the Seller pursuant to Section 2.3 of the Sale and Servicing Agreement or by the Servicer pursuant to Section of the Sale and Servicing Agreement shall be deemed to remedy any incorrect representation or warranty with respect to such Receivable); or (iv)the Administrator suffers an Insolvency Event; provided , however , that a delay in or failure of performance referred to under clause (i) above for a period of 90 days will not constitute an Administrator Replacement Event if such delay or failure was caused by force majeure or other similar occurrence as certified by the Administrator in an Officers Certificate of the Administrator delivered to the Indenture Trustee. (d)If an Administrator Replacement Event shall have occurred, the Issuer may, subject to Section 19 hereof, by notice given to the Administrator and the Owner Trustee, terminate all or a portion of the rights and powers of the Administrator under this Agreement, including the rights of the Administrator to receive the annual fee for services hereunder for all periods following such termination; provided , however , that such termination shall not become effective until such time as the Issuer, subject to Section 19 hereof, shall have appointed a successor Administrator with the consent of the Indenture Trustee in the manner set forth below. Upon any such termination, all rights, powers, duties and responsibilities of the Administrator under this Agreement shall vest in and be assumed by any successor Administrator appointed by the Issuer, subject to Section 19 hereof, pursuant to a management agreement between the Issuer and such successor Administrator, containing substantially the same provisions as this Agreement 5 (including with respect to the compensation of such successor Administrator), and the successor Administrator is hereby irrevocably authorized and empowered to execute and deliver, on behalf of the Administrator, as attorney-in-fact or otherwise, all documents and other instruments, and to do or accomplish all other acts or things necessary or appropriate to effect such vesting and assumption. Further, in such event, the Administrator shall use its commercially reasonable efforts to effect the orderly and efficient transfer of the administration of the Issuer to the new Administrator. (e)The Issuer, subject to Section 19 hereof, may waive in writing any Administrator Replacement Event by the Administrator in the performance of its obligations hereunder and its consequences. Upon any such waiver of a past Administrator Replacement Event, such Administrator Replacement Event shall cease to exist, and any Administrator Replacement Event arising therefrom shall be deemed to have been remedied for every purpose of this Agreement. No such waiver shall extend to any subsequent or other Administrator Replacement Event or impair any right consequent thereon. 9. Action upon Termination or Removal . Promptly upon the effective date of termination of this Agreement pursuant to Section 8 , or the removal of the Administrator pursuant to Section 8 , the Administrator shall be entitled to be paid by the Seller all fees and reimbursable expenses accruing to it to the date of such termination or removal. Liens . The Administrator will not directly or indirectly create, allow or suffer to exist any Lien on the Collateral other than Permitted Liens. Notices . All demands, notices and communications hereunder shall be in writing and shall be delivered or mailed by registered or certified first-class United States mail, postage prepaid, hand delivery, prepaid courier service, or by facsimile, and addressed in each case as specified on Schedule II to the Sale and Servicing Agreement or at such other address as shall be designated by any of the specified addressees in a written notice to the other parties hereto. Delivery shall occur only upon receipt or reported tender of such communication by an officer of the recipient entitled to receive such notices located at the address of such recipient for notices hereunder. Amendments . (a)Any term or provision of this Agreement may be amended by the Administrator without the consent of the Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee or any other Person subject to subsections (e) and (f) of this Section 12 and the satisfaction of one of the following conditions: (i)the Administrator delivers an Opinion of Counsel to the Indenture Trustee to the effect that such amendment will not materially and adversely affect the interests of the Noteholders; (ii)the Administrator delivers an Officers Certificate of the Administrator to the Indenture Trustee to the effect that such amendment will not materially or adversely affect the interests of the Noteholders; or 6 (iii)the Administrator delivers to the Indenture Trustee written confirmation from each Rating Agency that such amendment will not cause it to downgrade, qualify or withdraw its rating assigned to any of the Notes; (b)Subject to subsections (e) and (f) of this Section 12 , any term or provision of this Agreement may be amended by the Administrator but without the consent of the Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee or any other Person to add, modify or eliminate any provisions as may be necessary or advisable in order to enable the Seller, the Servicer or any of their Affiliates to comply with or obtain more favorable treatment under any law or regulation or any accounting rule or principle (whether now or in the future), it being a condition to any such amendment that the Rating Agency Condition shall have been satisfied. (c)Subject to subsections (e) and (f) of this Section 12 , this Agreement may also be amended from time to time by the Issuer, the Administrator and the Indenture Trustee, with the consent of the Holders of Notes evidencing not less than a majority of the Outstanding Note Balance of the Controlling Class, for the purpose of adding any provisions to or changing in any manner or eliminating any of the provisions of this Agreement or of modifying in any manner the rights of the Noteholders. It will not be necessary for the consent of Noteholders to approve the particular form of any proposed amendment or consent, but it will be sufficient if such consent approves the substance thereof. The manner of obtaining such consents (and any other consents of Noteholders provided for in this Agreement) and of evidencing the authorization of the execution thereof by Noteholders will be subject to such reasonable requirements as the Indenture Trustee may prescribe, including the establishment of record dates pursuant to the Note Depository Agreement. (d)Prior to the execution of any such amendment, the Administrator shall provide written notification of the substance of such amendment to each Rating Agency and the Owner Trustee; and promptly after the execution of any such amendment or consent, the Administrator shall furnish a copy of such amendment or consent to each Rating Agency, the Owner Trustee and the Indenture Trustee. Any written confirmation received from any Rating Agency that an amendment will not cause it to downgrade, qualify or withdraw its rating on the Notes shall not create any presumption that such amendment does not materially and adversely affect the interests of the Noteholders. (e)Prior to the execution of any amendment to this Agreement, the Issuer, the Owner Trustee and the Indenture Trustee shall be entitled to receive and conclusively rely upon an Opinion of Counsel stating that the execution of such amendment is authorized or permitted by this Agreement and that all conditions precedent to the execution and delivery of such amendment have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall not be obligated to, enter into any such amendment which materially and adversely affects the Owner Trustees or the Indenture Trustees, as applicable, own rights, privileges, indemnities, duties or obligations under this Agreement, the Transaction Documents or otherwise. Prior to the execution of any amendment to this Agreement without the consent of the Owner Trustee and Indenture Trustee, as applicable, such Person shall be entitled to receive an Opinion of Counsel to 7 the effect that such amendment shall not materially and adversely affect the Owner Trustees or Indenture Trustees, as applicable, own rights, privileges, indemnities, duties or obligations under this Agreement; provided that such Opinion of Counsel shall not be given by counsel that is also an employee of the Seller, the Servicer or their respective Affiliates. Furthermore, notwithstanding anything to the contrary herein, (A) this Agreement may not be amended in any way that would materially and adversely affect the Owner Trustees or the Indenture Trustees, as applicable, own rights, privileges, indemnities, duties, or obligations under this Agreement, the Transaction Documents or otherwise without the prior written consent of such Person; and (B) this Agreement may not be amended in any way that would significantly amend the permitted activities or powers of the Issuer even if such amendments would not have an adverse effect on the Holders of the Notes without the consent of at least a majority of the Outstanding Notes. (f)Notwithstanding any provision of this Section 4.6 to the contrary, the permitted activities of the Issuer may be significantly changed only with the approval of the Holders of at least a majority of the Notes held by entities other than the Seller, its Affiliates and its agents. 13.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. (a)THIS AGREEMENT SHALL BE GOVERNED BY
